Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2020, 8/17/2020 and 2/22/2021 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1- 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference EP 2 395 246 A teaches:

A hub (6) is supported rotatably about an axis of rotation (L), and the diameter thereof increases from upstream to downstream sides along a fluid flow. A plurality of impeller blades (5) extend radially outward from an outer circumferential surface of the hub (6). A shroud (4) is formed in a cylindrical shape whose diameter increases from the upstream to downstream sides along the fluid flow and joins outer circumferential ends of the plurality of impeller blades (5). The impeller blades (5) are composed of upstream blade segments (5U) and downstream blade segments (5L) bonded at a bonding surface (PI) extending in a direction substantially perpendicular to the axis of rotation (L). The upstream blade segments (5U) are Integra! with at least a portion of 

But fails to teach:

a disk having a disk shape centered on an axis;
a plurality of blades provided on a front surface of the disk facing a first side in an axial direction at intervals in a circumferential direction around the axis; and
a cover that covers the plurality of blades from the first side and gradually expands in diameter from the first side toward a second side in the axial direction, wherein the cover has a thick portion at a position distant from a first end portion positioned closest to the first side, the thick portion having a thickness greater than a thickness of the first end portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.